UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/13 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (5.3%) Boeing Co. (The) 206,700 $15,268,929 Embraer SA ADR (Brazil) 727,700 23,992,269 General Dynamics Corp. 307,600 20,393,880 Honeywell International, Inc. 1,048,500 71,549,640 L-3 Communications Holdings, Inc. 436,700 33,154,264 Northrop Grumman Corp. 548,700 35,687,448 United Technologies Corp. 549,000 48,075,930 Air freight and logistics (0.2%) FedEx Corp. 95,100 9,647,895 Airlines (0.3%) Delta Air Lines, Inc. (NON) 1,081,500 15,022,035 Auto components (1.3%) American Axle & Manufacturing Holdings, Inc. (NON) 584,800 6,830,464 Johnson Controls, Inc. 1,378,900 42,870,001 Valeo SA (France) 199,595 10,759,108 Automobiles (0.6%) Ford Motor Co. 1,474,800 19,098,660 Nissan Motor Co., Ltd. (Japan) 927,500 9,493,575 Beverages (0.5%) Coca-Cola Enterprises, Inc. 646,500 22,543,455 Biotechnology (0.1%) Cubist Pharmaceuticals, Inc. (NON) (S) 65,900 2,836,336 Dendreon Corp. (NON) (S) 379,300 2,230,284 Building products (0.2%) Owens Corning, Inc. (NON) 170,800 7,117,236 Capital markets (4.9%) Apollo Global Management, LLC. Class A 482,200 10,738,594 Bank of New York Mellon Corp. (The) 433,800 11,782,008 Blackstone Group LP (The) 968,700 17,920,950 Charles Schwab Corp. (The) 1,450,300 23,973,459 Goldman Sachs Group, Inc. (The) 271,293 40,113,383 KKR & Co. LP 1,306,877 22,060,084 Morgan Stanley (S) 2,410,400 55,077,640 State Street Corp. 844,800 47,013,120 Chemicals (2.2%) Celanese Corp. Ser. A 203,000 9,516,640 Dow Chemical Co. (The) 974,700 31,385,340 E.I. du Pont de Nemours & Co. (S) 222,600 10,562,370 HB Fuller Co. 136,100 5,318,788 LyondellBasell Industries NV Class A 527,900 33,479,418 Tronox, Ltd. Class A (S) 700,465 13,273,812 Commercial banks (3.9%) Barclays PLC (United Kingdom) 2,296,024 10,960,898 Fifth Third Bancorp 1,125,900 18,340,911 First Horizon National Corp. (S) 1,264,000 12,905,440 Investors Bancorp, Inc. 254,600 4,493,690 KeyCorp 601,400 5,653,160 U.S. Bancorp 710,700 23,524,170 Wells Fargo & Co. 3,011,979 104,907,229 Commercial services and supplies (0.9%) ADT Corp. (The) 367,621 17,461,998 Tyco International, Ltd. 747,942 22,610,287 Communications equipment (1.9%) Cisco Systems, Inc. 2,678,657 55,099,974 Polycom, Inc. (NON) 1,609,800 17,756,094 Qualcomm, Inc. 217,900 14,387,937 Computers and peripherals (2.3%) Apple, Inc. 74,700 34,011,657 Fusion-io, Inc. (NON) (S) 91,300 1,595,924 Gemalto NV (Netherlands) 49,662 4,422,132 Hewlett-Packard Co. (S) 2,514,600 41,516,046 NetApp, Inc. (NON) 317,100 11,415,600 SanDisk Corp. (NON) 306,400 15,316,936 Construction and engineering (0.3%) KBR, Inc. 432,600 13,505,772 Consumer finance (0.5%) Capital One Financial Corp. 452,738 25,498,204 Diversified financial services (7.6%) Bank of America Corp. 7,025,594 79,529,724 Citigroup, Inc. 2,750,580 115,964,453 JPMorgan Chase & Co. 3,477,182 163,601,413 Diversified telecommunication services (1.5%) AT&T, Inc. 633,300 22,032,507 Verizon Communications, Inc. 1,058,659 46,168,119 Electric utilities (1.7%) Edison International 432,000 20,818,080 Entergy Corp. 211,815 13,683,249 FirstEnergy Corp. 412,000 16,681,880 Great Plains Energy, Inc. 572,441 12,250,237 NextEra Energy, Inc. (S) 126,000 9,078,300 PPL Corp. 307,600 9,317,204 Electrical equipment (0.4%) Eaton Corp PLC 324,700 18,491,665 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 1,289,800 15,477,600 Energy equipment and services (3.7%) Cameron International Corp. (NON) 407,700 25,811,487 Halliburton Co. 1,453,000 59,108,040 McDermott International, Inc. (NON) (S) 933,400 11,359,478 Nabors Industries, Ltd. (NON) 1,112,400 18,543,708 Oil States International, Inc. (NON) 142,500 11,055,150 Schlumberger, Ltd. 431,539 33,681,619 Transocean, Ltd. (Switzerland) (S) 265,700 15,067,847 Food and staples retail (1.7%) CVS Caremark Corp. 581,200 29,757,440 Kroger Co. (The) 490,800 13,595,160 Walgreen Co. (S) 919,200 36,731,232 Food products (0.4%) Archer Daniels-Midland Co. (S) 339,900 9,697,347 Hillshire Brands Co. 345,220 10,694,916 Health-care equipment and supplies (2.3%) Baxter International, Inc. 798,400 54,163,456 Boston Scientific Corp. (NON) 806,087 6,021,470 Covidien PLC 635,272 39,602,856 St. Jude Medical, Inc. 255,200 10,386,640 Health-care providers and services (3.1%) Aetna, Inc. (S) 914,900 44,125,627 CIGNA Corp. 495,300 28,895,802 Express Scripts Holding Co. (NON) 163,300 8,723,486 Humana, Inc. 238,600 17,742,296 UnitedHealth Group, Inc. 795,400 43,914,034 Hotels, restaurants, and leisure (0.4%) McDonald's Corp. 175,200 16,694,808 Norwegian Cruise Line Holdings, Ltd. (NON) 110,727 2,919,871 Household durables (0.2%) D.R. Horton, Inc. (S) 330,900 7,829,094 Household products (0.7%) Procter & Gamble Co. (The) 438,300 32,942,628 Independent power producers and energy traders (0.7%) Calpine Corp. (NON) 1,084,800 21,403,104 NRG Energy, Inc. 398,800 9,571,200 Industrial conglomerates (1.5%) General Electric Co. 3,119,220 69,496,222 Insurance (7.4%) ACE, Ltd. (S) 334,000 28,500,220 Aflac, Inc. (S) 896,000 47,541,760 Allstate Corp. (The) 1,268,500 55,687,150 American International Group, Inc. (NON) 506,125 19,146,709 Assured Guaranty, Ltd. 863,280 15,651,266 Chubb Corp. (The) 143,475 11,522,477 Everest Re Group, Ltd. 164,720 19,076,223 Hartford Financial Services Group, Inc. (The) (S) 1,232,600 30,568,480 Marsh & McLennan Cos., Inc. 253,700 9,001,276 MetLife, Inc. 1,530,787 57,159,587 Prudential Financial, Inc. 285,200 16,507,376 Prudential PLC (United Kingdom) 968,062 14,708,618 XL Group PLC 821,400 22,769,208 IT Services (0.7%) Computer Sciences Corp. 220,100 9,200,180 Fidelity National Information Services, Inc. 184,300 6,839,373 IBM Corp. 55,700 11,310,999 Total Systems Services, Inc. 264,400 6,147,300 Leisure equipment and products (0.4%) Hasbro, Inc. (S) 388,100 14,503,297 LeapFrog Enterprises, Inc. (NON) (S) 699,700 6,304,297 Machinery (1.3%) Ingersoll-Rand PLC 227,800 11,706,642 Joy Global, Inc. 410,400 25,924,968 Navistar International Corp. (NON) (S) 598,500 15,614,865 Stanley Black & Decker, Inc. (S) 120,100 9,227,283 Marine (0.2%) Kirby Corp. (NON) 121,700 8,598,105 Media (4.6%) Comcast Corp. Class A 1,960,300 74,648,224 DISH Network Corp. Class A 948,300 35,343,141 News Corp. Class A 371,300 10,299,862 Time Warner Cable, Inc. (S) 182,180 16,275,961 Time Warner, Inc. 1,000,600 50,550,312 Viacom, Inc. Class B 319,900 19,305,965 Walt Disney Co. (The) 224,900 12,117,612 Metals and mining (1.8%) Alcoa, Inc. 675,200 5,968,768 Barrick Gold Corp. (Canada) 389,900 12,445,608 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,036,638 36,541,490 Nucor Corp. (S) 202,300 9,307,823 Rio Tinto PLC (United Kingdom) 158,742 8,962,828 ThyssenKrupp AG (Germany) (NON) 496,463 12,059,612 Multi-utilities (1.2%) Ameren Corp. 669,200 21,708,848 CMS Energy Corp. (S) 274,100 7,044,370 National Grid PLC (United Kingdom) 901,359 9,885,376 PG&E Corp. 417,800 17,814,992 Multiline retail (1.0%) J.C. Penney Co., Inc. (S) 399,700 8,125,901 Macy's, Inc. 365,400 14,436,954 Target Corp. 381,600 23,052,456 Oil, gas, and consumable fuels (11.3%) Anadarko Petroleum Corp. 199,500 15,963,990 Apache Corp. 205,222 17,189,395 Cabot Oil & Gas Corp. 562,800 29,704,584 Chevron Corp. (S) 483,000 55,617,450 ConocoPhillips 232,000 13,456,000 CONSOL Energy, Inc. 212,500 6,659,750 Energen Corp. (S) 132,900 6,397,806 Exxon Mobil Corp. 884,992 79,622,730 Gulfport Energy Corp. (NON) 344,700 14,225,769 Hess Corp. 382,100 25,661,836 Marathon Oil Corp. 1,779,400 59,805,634 Noble Energy, Inc. 281,900 30,386,001 Nordic American Tankers, Ltd. (Norway) (S) 616,100 5,323,104 Occidental Petroleum Corp. 534,914 47,216,859 Royal Dutch Shell PLC ADR (United Kingdom) 902,243 63,626,176 Southwestern Energy Co. (NON) (S) 967,800 33,195,540 Suncor Energy, Inc. (Canada) 267,500 9,091,889 Total SA ADR (France) (S) 312,000 16,938,480 Paper and forest products (0.6%) International Paper Co. 488,500 20,233,670 MeadWestvaco Corp. 225,100 7,056,885 Pharmaceuticals (8.4%) AbbVie, Inc. (NON) 340,500 12,492,945 Actavis, Inc. (NON) 93,500 8,077,465 Eli Lilly & Co. 620,300 33,303,907 Johnson & Johnson (S) 1,363,800 100,812,096 Merck & Co., Inc. 2,165,391 93,653,161 Pfizer, Inc. 4,148,445 113,169,580 Sanofi ADR (France) (S) 209,500 10,198,460 Shire PLC ADR (United Kingdom) 119,600 11,976,744 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 240,800 9,147,992 Zoetis, Inc. (NON) 61,604 1,601,704 Real estate investment trusts (REITs) (0.3%) Equity Lifestyle Properties, Inc. 66,900 4,790,040 MFA Financial, Inc. 1,237,100 11,121,529 Semiconductors and semiconductor equipment (2.1%) Advanced Micro Devices, Inc. (NON) (S) 2,108,445 5,481,957 First Solar, Inc. (NON) (S) 285,900 8,056,662 Intel Corp. (S) 919,200 19,339,968 Lam Research Corp. (NON) (S) 369,550 15,203,287 Samsung Electronics Co., Ltd. (South Korea) 7,158 9,518,364 SK Hynix, Inc. (South Korea) (NON) 464,220 10,401,973 Texas Instruments, Inc. 694,800 22,983,984 Xilinx, Inc. 194,400 7,093,656 Software (1.3%) Microsoft Corp. 1,693,200 46,512,204 Oracle Corp. 420,300 14,924,853 Specialty retail (2.0%) American Eagle Outfitters, Inc. (S) 577,900 11,679,359 AutoZone, Inc. (NON) 17,100 6,321,870 Bed Bath & Beyond, Inc. (NON) (S) 299,500 17,580,650 Best Buy Co., Inc. (S) 470,900 7,656,834 Lowe's Cos., Inc. 770,200 29,413,938 Office Depot, Inc. (NON) (S) 3,601,600 15,594,928 Staples, Inc. (S) 580,600 7,826,488 Textiles, apparel, and luxury goods (—%) Coach, Inc. 39,692 2,024,292 Tobacco (1.0%) Altria Group, Inc. 350,000 11,788,000 Lorillard, Inc. 236,400 9,236,148 Philip Morris International, Inc. 318,900 28,114,224 Wireless telecommunication services (0.4%) Vodafone Group PLC ADR (United Kingdom) 701,000 19,151,316 Total common stocks (cost $3,962,490,653) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 315,309 $13,696,235 Total convertible preferred stocks (cost $10,591,296) SHORT-TERM INVESTMENTS (10.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 427,686,695 $427,686,695 Putnam Money Market Liquidity Fund 0.10% (AFF) 70,885,162 70,885,162 U.S. Treasury Bills with an effective yield of 0.129%, January 9, 2014 $260,000 259,667 U.S. Treasury Bills with effective yields ranging from 0.162% to 0.177%, October 17, 2013 1,668,000 1,666,746 Total short-term investments (cost $500,497,475) TOTAL INVESTMENTS Total investments (cost $4,473,579,424) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International shares 485,799 8/16/13 (1 month USD-LIBOR-BBA plus 0.40%) EMC Corp. $254,325 shares 78,188 8/16/13 (1 month USD-LIBOR-BBA minus 0.35%) VMware, Inc. 1,467,111 shares 851,194 8/16/13 (1 month USD-LIBOR-BBA plus 40 bp) EMC Corp. 445,615 shares 137,553 8/16/13 1 month USD-LIBOR-BBA minus 35 bp VMware, Inc. 2,581,341 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,700,944,815. (b) The aggregate identified cost on a tax basis is $4,542,880,961, resulting in gross unrealized appreciation and depreciation of $744,094,968 and $183,242,013, respectively, or net unrealized appreciation of $560,852,955. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $44,421,874 $178,508,408 $152,045,120 $17,827 $70,885,162 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $415,366,394. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $427,686,695, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,985,157 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $499,557,922 $— $— Consumer staples 205,100,550 — — Energy 704,710,322 — — Financials 1,157,810,449 — — Health care 653,076,341 — — Industrials 492,547,333 — — Information technology 404,014,660 — — Materials 216,113,052 — — Telecommunication services 87,351,942 — — Utilities 169,256,840 — — Total common stocks — — Convertible preferred stocks — 13,696,235 — Short-term investments 70,885,162 429,613,108 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $4,748,392 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $4,748,392 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC Total return swap contracts (notional) $48,300,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
